PER CURIAM.
Troy Lamont Cheese seeks to appeal an order of the district court denying his motion to reconsider an order dismissing his motion for relief under 28 U.S.C.A. § 2255 (West 1994 & Supp.2001). The district court dismissed the motion as untimely, and declined to reconsider that order. On appeal, Cheese seeks to pursue only issues he raised in an amendment and supplemental addendum to the motion. Those issues all arise from the Supreme Court’s decision in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). This court recently held that the ruling in Apprendi does not apply retroactively to cases on collateral review. United States v. Sanders, 247 F.3d 139, 151 (4th Cir.2001). Therefore, as Cheese is entitled to no relief, we deny a certificate of appealability. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.